Citation Nr: 0602076	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1966 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted the veteran's claim for service connection for 
PTSD and assigned an initial 10 percent rating.  He appealed 
for a higher initial rating.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depression, anxiety, 
hypervigilance, arousal symptoms such as irritability and 
anger, occasional flashback episodes, and reported mild 
memory impairment, but he generally functions satisfactorily 
with routine behavior, self-care, and conversion; the 
evidence on record indicates he has a Global Assessment of 
Functioning (GAF) score of 65 - which, overall, indicates he 
currently has mild social and occupational impairment.

2.  The veteran's PTSD symptoms do not result in a reduced 
reliability and productivity due to flattened affect, speech 
problems, panic attacks more than once a week, difficulty 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, or impaired abstract thinking 
indicative of moderate social and occupational impairment.




CONCLUSION OF LAW

The criteria are met for an initial rating of 30 percent, but 
no higher, for PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided to the veteran in October 2002 - so 
before the RO's initial decision concerning this claim in 
January 2003.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The October 2002 VCAA notice provided the veteran with notice 
of the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the October 2002 VCAA letter did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
The letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and pertinent personnel 
records.  Private medical records were obtained from M.H., a 
clinical licensed social worker (CLSW), and a letter was 
submitted on his behalf from C.P., CLSW.  In addition, a VA 
PTSD examination was scheduled in January 2003.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In January 2004, he 
also testified at a hearing before a Decision Review Officer 
at the RO.  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
The requirements for ratings at the various levels are as 
follows:

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).



A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  



The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's SMRs indicate he sustained several shell 
fragment wounds when a grenade accidentally went off.  An 
October 2002 letter written by one of his commanding officers 
states that his unit provided combat aviation support, and 
that most aviation units engaged hostile forces daily.  
Furthermore, the veteran's gun ship was shot down by enemy 
fire, and he was rescued by Special Forces.

After separating from military service, the veteran said he 
had difficulty adjusting and had many different jobs (see 
Hr'g. Tr., pg.8).  Eventually he obtained a job at a company 
where he worked first as an assembly worker and then as an 
inspector for 24 years (pgs. 6-9).  He said that he had 
always felt there was something wrong with him, but it was 
not until he went to a reunion of some of the guys from his 
unit, in 2002, that it was suggested to him that he should 
get evaluated for PTSD (pg. 9).  In October 2002, he filed a 
claim for service connection for PTSD.



Prior to filing his claim, the record indicates the veteran 
had first sought counseling in September 1997 (see records 
from M.H., CLSW, dated from September 1997 to February 1998).  
With regard to his social history, it was noted that he was 
shot down in Vietnam, but did not see any direct action 
otherwise.  It was also noted that he appeared "somewhat 
accepting of his Vietnam military role there."  At that 
time, the counseling was primarily to deal with certain 
marital problems he was having.  He said that he felt guilty, 
depressed, and anxious partly because he had gotten involved 
in an Internet relationship with another woman.  He was 
diagnosed with major depressive disorder.  In October 1997, 
it was noted that he had had a return of war memories and 
cried at a museum relating to the war.  

A December 2003 letter from C.P., LCSW, indicates the veteran 
had PTSD symptoms that included depression, anxiety, 
irritability, engaging in high risk behaviors, preoccupation 
with material and information related to combat, 
intrusive memories of conflict, and hypervigilance.

The report of the January 2003 VA PTSD examination indicates 
the veteran denied nightmares or intrusive thoughts, but 
stated that he was overwhelmed by intense feelings of fear 
and desperation triggered by situations that felt out of his 
control.  He also said he had mild distress triggered by 
reminders of the war and occasional brief flashbacks 
episodes.  He also described having arousal symptoms in the 
form of anger and irritability particularly triggered by what 
he perceived to be as incompetence in others.  He also said 
that he was hypervigilant and always looking for military 
vantage points.  He said he avoided crowds and certain 
reminders of Vietnam.  He said he used alcohol and marijuana 
to self-medicate, but had stopped in 1984.  

The veteran said he had been married three times and had been 
with his current wife for 19 years.  He said that he had 
worked at the same company for 24 years, but planned to quit 
to take care of his wife who was ill.  He also said that he 
was also beginning to suffer from some neurologic symptoms, 
including early dementia.  The examiner noted this was a 
source of great distress and the veteran's major current 
stressor.  

On mental status evaluation, the veteran's affect was 
restricted and quite controlled.  He described his mood as 
"overwhelmed."  His thoughts were logical and organized 
with no evidence of thought disorder.  He reported a history 
of suicidal ideation, though not active at the time of the 
interview.  His cognition was grossly intact with generally 
good judgment, but with occasional lapses in judgment and 
poor impulse control.  He was diagnosed with PTSD, with a GAF 
score of 65.  The examiner indicated the veteran's PTSD 
symptoms were chronic, but relatively mild.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF score of 61 to 
70 is indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Although the report of the January 2003 VA examination 
indicates the veteran has mild symptoms, the Board finds that 
these symptoms are more than merely transient in nature.  His 
PTSD symptoms are not only present during periods of 
significant stress, but also periods of more moderate stress.  
Furthermore, the GAF score of 65 is indicative of someone who 
generally functions satisfactorily, but nonetheless 
has intermittent periods of depressed mood, anxiety, 
suspiciousness, and mild memory loss - similar to the 
symptoms described by the VA examiner and by the veteran in a 
January 2003 letter to the RO.  So all things considered, the 
Board finds that the evidence for and against a higher 30 
percent rating is at least evenly balanced (i.e., in relative 
equipoise).  Consequently, the benefit of the doubt 
is resolved in the veteran's favor and a higher 30 percent 
rating granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  



An even higher 50 percent rating is not warranted, however, 
because the evidence does not indicate the veteran has 
reduced reliability and productivity due to such symptoms as:  
flattened affect, speech problems, panic attacks more than 
once a week, difficulty understanding complex commands, 
impairment of short- and long-term memory (he reportedly only 
has mild memory impairment, at worst), impaired judgment, 
impaired abstract thinking.  In fact, the evidence indicates 
he was able to maintain 24 years of steady employment with 
the same company, and a 19-year marriage.  There have been 
some indiscretions, just not to the level required for a 
rating higher than 30 percent.  And the Board observes that 
current additional stresses, such as his wife's health 
issues, have apparently exacerbated his PTSD symptoms - but 
again, not to such a degree as to warrant a rating higher 
than 30 percent.  This has been true at least since the 
effective date of his award, so a "staged" rating is not 
warranted.  See Fenderson, 12 Vet. App. at 125-26.


ORDER

A 30 percent rating, but no higher, is granted for PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


